MEMORANDUM **
Linda Matsui appeals the district court’s grant of partial summary judgment in favor of Provident Life and Accident Insurance Company on her claims for: (1) breach of implied covenant for good faith and fair dealing; and (2) punitive damages. We review de novo, Block v. City of Los Angeles, 253 F.3d 410, 416 (9th Cir.2001), and affirm.
Because Provident showed that there was a genuine question regarding its liability to Matsui, which was based on its reasonable interpretation of the text of the insurance policy’s specialty clause, its denial of benefits was not unreasonable. Lunsford v. Am. Guar. & Liab. Ins. Co., 18 F.3d 653, 656 (9th Cir.1994) (citing Gruenberg v. Aetna Ins. Co., 9 Cal.3d 566, 108 Cal.Rptr. 480, 510 P.2d 1032, 1035-37 (1973)). Additionally, Matsui fails to set forth facts that can support an award of punitive damages under California law.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.